Citation Nr: 1140430	
Decision Date: 11/01/11    Archive Date: 11/16/11

DOCKET NO.  08-15 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for sarcoidosis.

2.  Entitlement to service connection for sarcoidosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

H. E. Costas, Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to May 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Oakland, California, Department of Veterans Affairs (VA) Regional Office (RO), that in pertinent part, held that new and material evidence had not been received to reopen the claim of service connection for sarcoidosis and that service connection for sarcoidosis was not warranted. 

Notwithstanding the RO's September 2006 decision to reopen the claim of entitlement to service connection for sarcoidosis, the preliminary question of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed by the Board before the Board may consider the underlying claim on its merits. See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).
Consequently, the issue before the Board is the threshold question of whether new and material evidence has been received, as set forth on the title page.

In May 2011, the Veteran presented testimony before the undersigned during a hearing in Washington D.C.  A transcript of this hearing is of record.


FINDINGS OF FACT

1.  In an unappealed September 1999 rating decision, the RO denied the Veteran's claim of entitlement to service connection for sarcoidosis.

2.  The evidence added to the record since the last final decision in September 1999 is not cumulative, was not previously considered by decision makers, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for sarcoidosis.

3.  The competent evidence does not demonstrate that the Veteran's sarcoidosis is related to active service.


CONCLUSIONS OF LAW

1.  The September 1999 rating decision that denied entitlement to service connection for sarcoidosis is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2010).

2.  New and material evidence has been received to reopen the claim for service connection for sarcoidosis.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).

3.  Sarcoidosis was not incurred in or aggravated by active service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 101(24), 106, 1101, 1110, 1112, 1113, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1(y), 3.40, 3.41, 3.303, 3.304, 3.307, 3.309 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In claims to reopen, VA must both notify a claimant of the evidence and information necessary to reopen the claim, as well as the evidence and information required to establish entitlement to the underlying claim for the benefit that is being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

To satisfy the above requirement, the Secretary must consider the bases for the denial in the prior decision and provide the claimant with a notice letter describing what evidence would be necessary to substantiate those elements required to establish service connection that were previously found insufficient.  

Here, the Veteran was sent a letter in June 2006 that provided information as to what evidence was required to substantiate the claim, to include as related to reopened claims under Kent.  The communication further apprised the Veteran of the division of responsibilities between VA and a claimant in developing an appeal.  The letter also explained what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record, including testimony provided at a May 2011 hearing before the undersigned.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

New & Material Evidence

Service connection for sarcoidosis was initially denied in an unappealed September 1999 letter determination.  In this regard, a finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  38 U.S.C.A. §§ 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2010).  Thus, the September 1999 rating action is final.

However, claims of entitlement to service connection may be reopened if new and material evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  

In this case, the Veteran filed the application to reopen his claim in May 2006.  Under the applicable provisions, new evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

As noted, the Veteran's original claim of entitlement to service connection for sarcoidosis was received in February 1999.  In support of that claim, he submitted a statement attesting that a routine physical examination had revealed "sarcoidosis or black lung disease," and that prior to and following service he had not been exposed to any life-threatening  chemicals that could have caused this disease.  

The Veteran's service treatment records were associated with the claims file at the time of the last final denial.  Such records are silent as to any complaints of, treatment for, or diagnosis of a respiratory disorder.  Rather, clinical evaluation upon separation examination dated in April 1969 was within normal limits.  An associated chest x-ray was normal; the lung fields were clear.

In September 1999, the RO denied service connection for sarcoidosis because the Veteran had not sent the RO signed Authorization for Release of Information forms for the private treatment providers that he had identified.  He was notified of the decision but he did not initiate an appeal.

The current claim on appeal was received in May 2006.  Newly received evidence includes private medical records, which reflect a diagnosis of sarcoidosis.  The record now also contains testimony presented before the undersigned during a hearing in May 2011.  Such testimony indicated exposure to a variety of chemicals while stationed in Vietnam.  This new evidence is sufficient to reopen the claim, as it was not previously considered by agency decision makers, is not cumulative or redundant, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.  Indeed, the record previously lacked evidence of a current disability, which is now established.  The evidence since the last final denial also provides additional detail as to the Veteran's in-service chemical exposure, thus addressing the in-service incurrence element of a service connection claim.  Accordingly, the claim of entitlement to service connection for sarcoidosis is reopened.

Service Connection

Service connection may be established for disability due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disability, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

In certain cases, service connection may be presumed if a veteran was exposed to an herbicide agent during active service.  Presumptive service connection is warranted for the following disorders: chloracne or other acneform disease consistent with chloracne; Type II diabetes; Hodgkin's disease; multiple myeloma; non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); and, soft-tissue sarcoma (other than ostrosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  Presumptive service connection for these disorders as a result of Agent Orange exposure is warranted if the requirements of 38 C.F.R. § 3.307(a)(6) are met.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  The governing law provides that a "veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent . . . unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f).

The Veteran here is claiming entitlement to service connection for sarcoidosis.  The Board finds that service connection is not warranted on a direct basis.   Indeed, service treatment records are negative for any complaint, treatment, or diagnosis of sarcoidosis or other related conditions during service.  Additionally, the first post-service reports of sarcoidosis were noted in 1989, approximately 20 years after the Veteran's discharge from service.   In this regard, evidence of a prolonged period without medical complaint, and the amount of time that elapsed since military service, can be considered as evidence against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The Board acknowledges that the mere absence of documented treatment does 
not preclude a grant of service connection.  Buchanan v. Nicholson, 451 F.3d 1331  (Fed. Cir. 2006).  Indeed, competent and credible lay evidence can serve to overcome such lack of evidence showing contemporaneous medical treatment and can thus potentially enable a grant of service connection on the basis of continuity of symptomatology.  In this regard, the Veteran has testified that as to a continuity of shortness of breath and dizziness.  He states that such symptoms began approximately two years after his discharge from service and have continued to the present.  He is competent to report this continuity of such lay-observable symptoms.  See Layno v. Brown, 6 Vet. App. 465 (1994).  However, by his own statements, he has not experienced continuous symptomatology dating all the way back to service.  Therefore, based on the normal separation examination, coupled with the Veteran's testimony, an award on the basis of continuity of symptomatology is not warranted here.  Moreover, the record contains no medical evidence that relates the current sarcoidosis to active service.  In fact, the record contains a September 2009 VA opinion reaching the opposite conclusion.  This opinion (which will be detailed thoroughly below) was offered following a review of the record and was accompanied by a clear rationale.  As such, it is deemed highly probative.  Moreover, no other competent evidence of record refutes that opinion.  The Veteran himself relates his sarcoidosis to service but as this question involves a complex medical relationship that is not observable to a layperson, he is not competent to speak as to etiology in this case.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Board will next consider whether an award is warranted on a presumptive basis.

Under 38 C.F.R. § 3.309(a), sarcoidosis is regarded as a chronic disease.  However, in order for the presumption to operate, such disease must become manifest or aggravated to a degree of 10 percent or more within 1 year from the date of separation from service.  See 38 C.F.R. § 3.307(a)(3) (as amended by 67 Fed. Reg. 67792-677793 (Nov. 7, 2002)).  In this case, the evidence does not demonstrate, nor does the Veteran contend that the sarcoidosis manifested to a degree of 10 percent or more within 1 year from separation from service.  Rather, he has testified that he began experiencing early manifestations of sarcoidosis, characterized by shortness of breath and dizziness, a couple of years after his discharge from service.  As the evidence of record fails to establish any clinical manifestations of sarcoidosis within the applicable time period, the criteria for presumptive service connection on the basis of a chronic disease have not been satisfied. 

In this case, the Veteran specifically contends that his sarcoidosis resulted from exposure to herbicides during service.  As such, the presumption afforded under 38 C.F.R. § 3.309(e) must also be considered.   

The Veteran had active service in Vietnam during the period specified under 38 C.F.R. § 3.307(a)(6) (2011).  Therefore, it is presumed that he was exposed to herbicide agent while on active duty.  However, despite presumed exposure to an herbicide agent, presumptive service connection under 38 C.F.R. § 3.307(a)(6) is still not for application.  Indeed, although the Veteran is presumed exposed to Agent Orange, sarcoidosis is not among the diseases or disorders eligible for presumptive service connection.  38 C.F.R. § 3.309.  The only respiratory disorders granted presumptive service connection due to Agent Orange exposure are respiratory cancers.  The Veteran does not have a current diagnosis of lung, bronchus, larynx, or trachea cancer.  Presumptive service connection, based on herbicide exposure is, therefore, not warranted.  38 C.F.R. §§ 3.307, 3.309(e).  

Where the evidence, as here, does not warrant presumptive service connection, the Court determined that an appellant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).   In this case, the Veteran was afforded a VA examination in September 2009.  Upon examination, the examiner concluded that an abnormal chest x-ray and CT scan demonstrating pulmonary calcified and noncalcified lymphadenopathy was consistent with, but not diagnostic of, sarcoidosis.  The examiner indicated that a diagnosis of sarcoidosis required histopathologic tissue confirmation, which was not available in this case; therefore, sarcoidosis could not be definitively diagnosed at that time.

The Board acknowledges the Veteran's contention that in-service treatment for a lymphadenopathy could have represented early manifestations of sarcoidosis.  In this regard, the examiner reviewed the record and noted lymphadenopathy in association with elevated temperature and a left tympanic membrane dullness, consistent with an infection.  The Veteran had some persistent lymphadenopathy for several weeks, but he was determined to have insignificant adenopathy and no disease present.  The examiner opined that it was not likely that this symptomatology was diagnostic of sarcoidosis, as adenopathy for 6 weeks was common post-infection and the Veteran had no other symptoms for 10 years after his discharge from service.  

The VA examiner indicated that the first radiographic evidence of pulmonary lymphadenopathy was 19 years after the Veteran's discharge from service and that he exhibited no symptoms for at least 10 years after his discharge from service.  The examiner, therefore, concluded that any current sarcoidosis could not be related to service on a "more-likely-than-not" basis with the given information.

In conclusion, while the Veteran's service in Vietnam allows for a presumption of herbicide exposure in the present case, his sarcoidosis is not among the diseases listed under 38 C.F.R. § 3.309(e), precluding a grant of presumptive service connection as due to herbicide exposure.  Furthermore, the competent evidence does not otherwise attribute the sarcoidosis to herbicide exposure or any other incident of active service.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

New and material evidence having been received, the application to reopen the claim of entitlement to service connection for sarcoidosis is granted.

Service connection for sarcoidosis is denied.




____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


